Citation Nr: 0638817	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  06-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post partial colectomy for colon cancer.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

In a January 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO), in Boston, Massachusetts, 
denied service connection for status post partial colectomy 
for colon cancer.  The veteran duly appealed the RO's 
decision and in May 2005, he testified before the undersigned 
at a hearing held at the RO.  In an August 2005 decision, the 
Board granted service connection for status post colectomy 
for colon cancer.

This current matter comes to the Board from an August 2005 
rating decision of the Boston RO which effectuated the 
Board's August 2005 decision and assigned an initial 10 
percent rating for status post partial colectomy for colon 
cancer.  The veteran has appealed this initial 10 percent 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In connection with his appeal, in June 2006, the veteran 
again testified at a hearing before the undersigned Veterans 
Law Judge at the RO.  


FINDING OF FACT

The veteran has been cancer free since 1998 and his status 
post partial colectomy for colon cancer is manifested by no 
more than mild symptoms, with no evidence of nausea, 
vomiting, diarrhea, constipation, change in bowel habits, 
rectal bleeding, urinary or fecal incontinence, weight loss, 
or impaired nutrition.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post partial colectomy for colon cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.114, Diagnostic Code 7329 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an October 2002 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to submit or identify any additional information 
that he felt would support his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Critically, the Board notes that the 
veteran has been advised of the specific criteria for rating 
his service-connected disability in the December 2005 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).  No other Dingess/Hartman elements are 
specifically at issue here.  

In summary, the Board finds that given the nature of the 
veteran's reported symptoms, "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service private clinical records identified 
by the veteran.  The veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded two VA medical 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

A review of the record shows that the veteran was diagnosed 
as having colon cancer in December 1998, after undergoing a 
sigmoidoscopy for rectal bleeds.  He underwent a partial 
colectomy later that month, followed by approximately six 
months of chemotherapy.  

In September 2002, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
colon cancer.  

In connection with his claim, he was afforded a fee basis 
medical examination in November 2002.  The veteran reported 
that he had been diagnosed as having colon cancer in December 
1998 and had been treated with a partial colectomy and 
chemotherapy.  He indicated that he completely recovered from 
surgery and had not suffered any complications from 
chemotherapy.  The veteran indicated that since his surgery, 
he had undergone regular colonoscopy surveillance and was 
cancer free.  He indicated that he had regained all the 
weight he had lost initially and had no problems with bowel 
movements.  He also indicated that he worked full-time as a 
letter carrier and, except for taking three months off for 
treatment of his cancer, his job performance and attendance 
had not been affected.  He indicated that he had no trouble 
with self care and that none of his recreational activities 
were restricted, such as golfing and walking.  The diagnosis 
was history of colon cancer, now cancer free.  The examiner 
indicated that the veteran's daily activities had returned to 
his pre-colon cancer status.  

The RO also obtained private medical records, dated from 
December 1998 to February 2004.  In pertinent part, these 
records show that following his December 2004 surgery, the 
veteran had been cancer free.  At regular follow-up 
appointments, the veteran denied symptoms such as vomiting, 
change in bowel habits, rectal bleeding, urinary or fecal 
incontinence, anorexia, hemoptysis, and melena.  Examinations 
were normal in all pertinent respects.  Regular colonoscopies 
were normal, but for mild internal hemorrhoids and three 
diminutive polyps which were excised in February 2004.  

In support of his claim of service connection for colon 
cancer, the veteran argued that his colon cancer developed 
either as a result of his exposure to Agent Orange in Vietnam 
or as a result of his exposure to asbestos while aboard ship.

In support of his contentions, the veteran submitted medical 
opinions from three private physicians who concluded that it 
is at least as likely as not that the veteran's colon cancer 
was the result of his asbestos exposure in service.

Based on this evidence, in an August 2005 decision, the Board 
granted service connection for status post partial colectomy 
for colon cancer.  In an August 2005 rating decision, the RO 
assigned an initial 10 percent rating for status post partial 
colectomy for colon cancer, under Diagnostic Code 7329.  The 
veteran appealed this decision.  

In September 2005, the veteran underwent VA medical 
examination at which he reported a history of colon cancer in 
December 1998, followed by a sigmoid colectomy with 
transrectal excision of multiple rectal polyps.  He denied 
nausea, vomiting, diarrhea, constipation, hematemesis, 
melena, chest pain, shortness of breath, headaches, and 
weight loss.  He reported normal bowel movements and normal 
appetite.  The diagnosis was colon cancer, status post 
surgery and chemotherapy.  The examiner indicated that the 
veteran's condition seemed to be stable, with no signs of 
recurrence.  

In a January 2006 statement, the veteran indicated that "I 
am appealing the 10% rating because I believe you lumped it 
together with the rating for my actinic keratosis condition 
(rated analogous).  The colon cancer is asbestos based.  The 
actinic keratosis cancer is agent orange based.  I am just 
confused how they can be put together."  The veteran has 
also indicated that he does not understand why his service-
connected colon disability is not listed in VA's Rating 
Schedule.  

In June 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  He indicated that 
since his colon cancer diagnosis, he had undergone regular 
colonoscopies and had been on a high fiber diet.  He 
indicated that his most recent colonoscopy had revealed 
polyps, which were excised.  He indicated that he experienced 
no physical symptoms as a result of his colon cancer 
residuals, although he was constantly worried about a 
recurrence.  

Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Analysis

The veteran's service-connected disability, status post 
partial colectomy for colon cancer, is not specifically 
listed in the VA Schedule for Rating Disabilities.  In 
letters to VA, the veteran has indicated that he does not 
understand why his service-connected disability is not 
specifically listed.  

The Board can readily understand the veteran's confusion.  
However, given the virtually limitless variety of medical 
disorders, it would be nearly impossible to specifically list 
each condition in the Rating Schedule.  Therefore, VA has 
promulgated a regulation which provides that in cases such as 
this, where a service-connected disease is not specifically 
listed in the Rating Schedule, the disease will be rated 
under a closely related condition.  See 38 C.F.R. § 4.20 
(2006).  In order to determine which disease is most closely 
related, VA will consider the bodily functions affected, as 
well as the anatomical localization and symptomatology.  Id.  

In this case, the RO has evaluated the veteran's service-
connected status post partial colectomy for colon cancer by 
analogy to resection of the large intestine, a closely 
related disability.  Under 38 C.F.R. § 4.114, Diagnostic Code 
7329, resection of the large intestine with slight symptoms 
warrants a 10 percent evaluation, with moderate symptoms 
warrants a 20 percent evaluation, and with severe symptoms, 
objectively supported by examination findings warrants a 40 
percent evaluation.  

In this case, the evidence of record contains no indication 
that the veteran's service-connected disability is manifested 
by more than mild symptoms.  In fact, the veteran indicates 
that he experiences no physical symptoms as a result of his 
service-connected disability.  VA medical examinations 
conducted in November 2002 and September 2005 show that he 
has completely recovered and, fortunately, remains cancer 
free.  The private medical records associated with the claims 
folder contain the same findings.  

Although a rating in excess of 10 percent is not warranted 
under Diagnostic Code 7329, in order to ensure that the 
veteran receives every possible consideration, the Board has 
also considered the assignment of an alternative Diagnostic 
Code.  However, given the clinical findings shown on 
examination and the veteran's reported symptoms, the Board 
finds that there is no diagnostic code pertaining to the 
evaluation of disabilities of the digestive symptoms which 
would be more advantageous to the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), which is mild with disturbance of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  Irritable colon syndrome which is 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  
Irritable colon syndrome which is severe with diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress warrants a 30 percent evaluation. 

Resection of the small intestine which is symptomatic with 
diarrhea, anemia, and inability to gain weight warrants a 20 
percent evaluation.  With definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss warrants a 40 percent evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7328.

Impairment of sphincter control of the rectum and anus 
resulting in constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of pads 
warrants a 30 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

In this case, none of the criteria for an initial rating in 
excess of 10 percent have been met.  The evidence shows that 
the veteran has repeatedly denied symptoms such has nausea, 
vomiting, diarrhea, constipation, change in bowel habits, 
rectal bleeding, urinary or fecal incontinence, and weight 
loss.  Examination has shown that his nutrition is good.  In 
light of this evidence, the Board finds that an initial 
rating in excess of 10 percent is not warranted under any 
alternative rating provision set forth in 38 C.F.R. § 4.114.  

In reaching this decision, the Board has considered the 
veteran's contentions that the RO has combined the ratings 
for his service-connected actinic keratosis and his service-
connected residuals of colon cancer.  However, the veteran is 
assured that this not the case.  

Regardless of their origin, VA provides separate ratings for 
each service-connected disability.  Cf. Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2006).  In this 
case, the veteran's service-connected actinic keratosis is 
rated as 10 percent disabling under the criteria for rating 
disabilities of the skin, which are set forth in 38 C.F.R. 
§ 38 C.F.R. § 4.118.  As set forth above, his service-
connected status post partial colectomy for colon cancer is 
rated as 10 percent disabling under the criteria for rating 
disabilities of the digestive system, which are set forth in 
a separate regulation, 38 C.F.R. § 4.114.  Thus, the Board 
wishes to assure the veteran that he is receiving separate 
disability ratings for each disability.  They have not been 
"lumped together," as he contends. 

Finally, the Board has considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  However, the 
record contains no objective evidence that the veteran's 
service-connected status post partial colectomy for colon 
cancer results in marked interference with earning capacity 
or employment, beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, the veteran does not contend 
otherwise.  Accordingly,  the Board finds that the impairment 
resulting from the veteran's service-connected status post 
partial colectomy for colon cancer is appropriately 
compensated by the currently assigned schedular rating.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected status post partial colectomy for colon 
cancer is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


